UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

JUN 0*\ 2010
) m g & BankruDt°Y
UNITED STATES OF AMERICA, ) g¢i:'rii§\i¢i?'ttii=ist)\s(ir\ctoi GO\\"“U“
)
)
v. ) Criminal No. 10-0104 (ESH)
)
KYLE WALCOTT, )
)
Defendant. )
)
ORDER

In a hearing before Magistrate Judge Alan Kay on May 17, 2010, defendant Ky1e Walcott
entered a plea of guilty. On May 18, 201 0, the magistrate judge issued a Report and
Recommendation advising the Court to accept defendant’s plea. The Court has received no
objection to the Report and Recommendation. See Local Crim. R. 59.2(b) ("Any party may file
for consideration by the district judge written objections to the magistrate judge’s proposed
findings and recommendations . . . within fourteen (14) days after being served with a copy
thereof."). Accordingly, the Court hereby adopts the recommendation of the magistrate judge
and accepts defendant’s guilty plea.

SO ORDERED.

g/[Q/; §§ 

ELLEN SEGAL HUVELLE
United States District Judge

Date: June l, 2010